      Case 4:20-cv-00213-WTM-CLR Document 7 Filed 06/14/21 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


 LATOYA ANEKA PRATT,


        Plaintiff,

 V.                                              CASE NO. CV420-213


 THE VENETIAN CASINO RESORT,
 LLC,

        Defendant.




                                 ORDER


      Before the Court is Defendant Venetian Casino Resort, LLC's

{"Venetian") Motion to Dismiss, which Plaintiff Latoya Aneka

Pratt has not opposed.^ (Doc. 5.) For the following reasons.

Defendant's motion is GRANTED.

                                BACKGROUND^


      Plaintiff brings this negligence action against Defendant for

a slip and fall injury that occurred in Defendant's casino—the

Venetian Casino Resort, located in Las Vegas, Nevada-., (Doc. 1 at
                                                              \

4.) Plaintiff alleges that, while returning to her hotel room in
the Venetian Casino Resort, she slipped on a puddle of liquid in




1 Under Local Rule 7.5, failure to respond to a motion "within the
applicable time period shall indicate that there is no opposition
to a motion." S.D. Ga. L.R. 7.5.
2 For the purposes of this Order, the Court will accept all factual
allegations in the Complaint as true and construe all allegations
in the light most favorable to Plaintiff. Timson v. Sampson, 518
F.3d 870, 872 (11th Cir. 2008).
      Case 4:20-cv-00213-WTM-CLR Document 7 Filed 06/14/21 Page 2 of 8



the   lobby,   with ''no   visible signs   posted   or cautionary flags

alerting [her] to a slip hazard in the area." (Id. at 6.) A Venetian

staff member saw Plaintiff fall but failed to assist her or call


for assistance. (Id. at 7.) Plaintiff did not receive assistance

until Marcus Bennett, the individual with Plaintiff at the time

she fell, asked a Venetian staff member to call for help. (Id.)

      Plaintiff was treated on-site by an EMT and then taken to

Sunrise Hospital Emergency Room. (Id. at 7-8.) At the emergency

room, medical professionals X-rayed Plaintiff before releasing her

with a knee stabilizer and a prescription for ibuprofen. (Id. at

8.) Upon awakening at the hotel later that night. Plaintiff was

"virtually immobilized with pain." (Id. at 9.) After returning to

her home in Savannah, Georgia, Plaintiff's pain forced her to go

to Memorial Hospital Emergency Room for further evaluation. (Id.

at 9.) Doctors at Memorial ordered further X-rays and prescribed

Plaintiff medicine for her pain. (Id. at 10.) After her visit to

Memorial, Plaintiff began receiving further treatment at Optim

Orthopedics. (Id.) As a result of her fall. Plaintiff sustained

injuries to her shoulder, elbow, back, coccyx, knee, and heel.

(Id.)

      On September 4, 2020, Plaintiff filed her complaint in this

Court, invoking this Court's jurisdiction on the basis of diversity

of citizenship and claiming damages in the amount of $544,377.27.

(Id. at 4.) Specifically, Plaintiff claims that Defendant "failed
      Case 4:20-cv-00213-WTM-CLR Document 7 Filed 06/14/21 Page 3 of 8



to provide an environment free of slip hazards, failed to provide

adequate warnings of the hazardous area, and failed to render aid

upon witnessing Plaintiff in distress." (Id.) In its motion to

dismiss. Defendant argues that the Court does not have personal

jurisdiction       over    Defendant     because ''all         pertinent     acts   and

injuries for jurisdictional purposes occurred in Nevada," and

Defendant    is    a     Nevada    resident.    (Doc.     5    at   3-4.)    Moreover,

Defendant       alleges     that,      even    if   the       Court    has    personal

jurisdiction, the proper venue for the case is Nevada. (Id. at 7-

8.) Lastly, Defendant asserts that Plaintiff fails to state a

plausible claim for relief. (Id. at 8.) Because Plaintiff has not

demonstrated that Defendant is subject to personal jurisdiction in

this Court, Defendant's motion is due to be granted.

                                  STANDARD OF REVIEW


       Federal Rule of Civil Procedure 8(a)(2) requires a complaint

to contain "a short and plain statement of the claim showing that

the pleader is entitled to relief." "[T]he pleading standard Rule

8 announces does not require 'detailed factual allegations,' but

it    demands     more    than    an   unadorned,    the-defendant-unlawfully-

harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.

Corp. V. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964, 167 L.

Ed.    2d   929    (2007)).       "A   pleading     that      offers    'labels     and

conclusions' or a 'formulaic recitation of the elements of a cause
      Case 4:20-cv-00213-WTM-CLR Document 7 Filed 06/14/21 Page 4 of 8



of action will not do.' " Id. (quoting Twombly, 550 U.S. at 555,

127 S. Ct. at 1965). ''Nor does a complaint suffice if it tenders

'naked assertion[s]' devoid of 'further factual enhancement.' "

Id.   (quoting    Twombly,       550   U.S.    at    557,   127       S.   Ct.    at    1966)

(alteration in original).

      "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.' " Id. (quoting Twombly, 550

U.S. at 570, 127 S. Ct. at 1974). For a claim to have facial

plausibility,     the    plaintiff        must      plead   factual        content       that

"allows    the   court    to    draw     the   reasonable        inference        that    the


defendant is liable for the misconduct alleged." Sinaltrainal v.

Coca-Cola Co., 578 F.3d 1252, 1261 (11th Cir. 2009) (quotations

omitted). Plausibility does not require probability, "but it asks

for more than a sheer possibility that a defendant has acted

unlawfully." Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. "Where a

complaint    pleads      facts    that     are      'merely   consistent              with'   a

defendant's      liability,      it    'stops       short   of    the      line       between

possibility and plausibility of entitlement to relief.' " Id.

(quoting    Twombly,      550     U.S.    at     557,   127      S.    Ct.       at    1966).

Additionally, a complaint is sufficient only if it gives "fair

notice of what the . . . claim is and the grounds upon which it

rests." Sinaltrainal, 578 F.3d at 1268 (quotations omitted).
      Case 4:20-cv-00213-WTM-CLR Document 7 Filed 06/14/21 Page 5 of 8



      When the Court considers a motion to dismiss, it accepts the

well-pleaded facts in the complaint as true. Id. at 1260. However,

this Court is ^'not bound to accept as true a legal conclusion

couched as a factual allegation." Iqbal, 556 U.S. at 678, 129 S.

Ct.   at   1950.        Moreover,   ^'unwarranted   deductions        of    fact    in   a

complaint are not admitted as true for the purpose of testing the

sufficiency of [plaintiff's] allegations." Sinaltrainal, 578 F.3d

at 1268 (citing Aldana v. Del Monte Fresh Produce, N.A., Inc., 416

F.3d 1242, 1248 (11th Cir. 2005)). That is, "[t]he rule 'does not

impose     a    probability      requirement at the        pleading        stage,'   but

instead        simply    calls   for   enough    facts   to   raise    a    reasonable

expectation that discovery will reveal evidence of the necessary

element." Watts v. Fla. Int'l Univ., 495 F.3d 1289, 1295-96 (11th

Cir. 2007) (quoting Twombly, 550 U.S. at 545, 127 S. Ct. at 1959).

                                       ANALYSIS


      Defendant seeks dismissal on the grounds that this Court does

not have personal jurisdiction over Defendant. (Doc. 5 at 3.) "A

federal court sitting in diversity undertakes a two-step inquiry

in determining whether personal jurisdiction exists: the exercise

of jurisdiction must (1) be appropriate under the state long-arm

statute        and   (2)   not   violate   the    due    process   clause      of    the

Fourteenth Amendment to the United States Constitution." Diamond

Crystal Brands, Inc. v. Food Movers Int'l, Inc., 593 F.3d. 1249,

1257 (11th Cir. 2010). It is the plaintiff seeking to exercise
    Case 4:20-cv-00213-WTM-CLR Document 7 Filed 06/14/21 Page 6 of 8



personal jurisdiction over a nonresident defendant who bears the

burden of alleging in the complaint sufficient facts to make a

prima facie case of jurisdiction. Id. (citing United Techs. Corp.

V. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009)).

     Georgia's long-arm statute articulates the specific range of

circumstances      under       which     Plaintiff     can   subject   a   foreign

defendant to personal jurisdiction in the state. In pertinent part,

the long-arm statute provides:

     A court of this state may exercise personal jurisdiction
     over any nonresident or his or her executor or
     administrator, as to a cause of action arising from any
     of the acts, omissions, ownership, use, or possession
     enumerated in this Code section, in the same manner as
     if he or she were a resident of this state, if in person
     or through an agent, he or she:

     (1) Transacts any business within this state;

     (2) Commits a tortious act or omission within this state,
     except   as    to     a    cause    of   action   for   defamation    of
     character arising from the act;

     (3) Commits a tortious injury in this state caused by an
     act or   omission         outside   this state if the      tort-feasor
     regularly does or solicits business, or engages in any
     other  persistent   course  of  conduct,   or  derives
     substantial revenue from goods used or consumed or
     services rendered in this state. . . .


O.C.G.A. § 9-10-91. If the long-arm statute fails to provide for

jurisdiction, the Court need not consider whether the exercise of

personal jurisdiction is constitutionally permitted. See Diamond

Chrystal Brands, 593 F.3d at 1259-60.
     Case 4:20-cv-00213-WTM-CLR Document 7 Filed 06/14/21 Page 7 of 8



      Even   accepting the         allegations in       the    complaint        as   true.

Plaintiff      fails   to    demonstrate       that    Defendant     is    subject      to

jurisdiction      under      Georgia's      long-arm     statute.         The    alleged

tortious acts and omissions occurred entirely in Nevada. (Doc. 1

at 5-6.) Plaintiff does not allege that Defendant transacts any

business in      Georgia. Moreover, Plaintiff has                  not alleged that

Defendant derives substantial revenue from services rendered in

Georgia nor that Defendant solicits business or engages in any

other persistent course of conduct in Georgia.

      Additionally,         Defendant    has    provided      an   unrefuted,        sworn

declaration that outlines Defendant's connection, or lack thereof,

to Georgia. (Doc. 5, Attach. 1) According to the Declaration,

Defendant is a Nevada LLC that has its principal place of business

in   Nevada.    (Id.   at    2.)   Defendant     has    never      been    licensed     or

registered to do business in Georgia and, in fact, has never done

business in this state. (Id.) Moreover, Defendant does not maintain

any mailing address or telephone listing in Georgia, nor does it

have any officers or employees in Georgia. (Id. at 3.) Based on

the foregoing, it is clear that this Court does not have personal

jurisdiction over         Defendant. See        Diulus v. Am. Express Travel

Related Serv., No. 1:19-CV-1551-MHC, 2019 WL 10960607 at *6 (N.D.

Ga. June 26, 2019) (holding a               resort, by inviting guests and

allegedly      creating     a   hazardous      situation,     had    not    transacted

business in the state of Georgia as that term is understood in
    Case 4:20-cv-00213-WTM-CLR Document 7 Filed 06/14/21 Page 8 of 8



Georgia long-arm statute jurisprudence); Gust v. Flint, 257 Ga.

129, 130, 356 S.E.2d 513, 524 (Ga. 1987) (finding Wisconsin sellers

did not perform any of the acts within the state listed in the

statute,   rendering   Georgia    courts   unable to exercise       personal

jurisdiction). Accordingly, Defendant's motion to dismiss (Doc. 5)

is GRANTED.3


                                 CONCLUSION


     For   the   foregoing   reasons.   Defendant's   Motion   to    Dismiss

(Doc. 5) is GRANTED. As a result, Plaintiff's Complaint (Doc. 1)

is DISMISSED. The Clerk of Court is DIRECTED to close this case,


     so ORDERED this          day of June 2021.




                                   WILLIAM T. MOORE, JRT
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA




3 Because personal jurisdiction over Defendant is lacking, the
Court need not address Defendant's other arguments for dismissal.
